Citation Nr: 0218764	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of 
the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to 
August 1979, and from May 1981 to July 1992.

This matter is before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the claims.

The veteran provided testimony at a personal hearing 
before the undersigned Board Member in November 2001, a 
transcript of which is of record.

The Board notes that additional development was completed 
with respect to the issues on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
informed of this development, and was provided with copies 
of the additional evidence obtained through this 
development.  His representative subsequently presented a 
response to this development in December 2002.  
Accordingly, the Board is proceeding with adjudication of 
these issues.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the disposition of the instant case has been completed 
to the extent permitted by the cooperation of the veteran.

2.  The objective medical evidence tends to show that the 
veteran's service-connected low back disability is 
manifested by arthritis, pain, limitation of motion and 
some muscle spasms but it is not productive of more than 
moderate limitation of motion of the lumbar spine or 
severe symptomatology with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility 
on forced motion.

3.  The veteran's service-connected left knee disability 
is manifested by arthritis, pain, and limitation of motion 
but it is not productive of flexion limited to 30 degrees 
or less, limited to 15 degrees or more, recurrent 
subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for low back 
strain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (2002); 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a (Diagnostic 
Codes 5003-5010, 5257, 5260, 5261) (2002); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in 
the instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims, including 
the respective criteria for higher disability ratings, by 
various documents such as the March 2000 rating decision 
and the June 2000 Statement of the Case (SOC).  In 
addition, the RO sent correspondence to the veteran in 
February 1999 requesting that he identify any pertinent 
medical treatment he had received, and indicated that VA 
would obtain any such records he identified.  The veteran 
was sent similar correspondence by the Board in September 
2002.  Moreover, the RO sent correspondence to the veteran 
in April 2001, which specifically addressed the 
applicability of the VCAA to this case.  As such, the 
veteran was kept apprised of what he must show to prevail 
in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, the Board notes that the 
veteran has been accorded several examinations in relation 
to the instant case, that he had the opportunity to 
present testimony in support of his claim at the November 
2001 personal hearing, and that it does not appear he has 
identified any pertinent evidence that is not of record.  
The Board acknowledges that the veteran's representative 
contented that the most recent VA medical examination 
conducted in October 2002 was inadequate, and the examiner 
stated that it was impossible to get a valid examination.  
However, the examiner stated that this was due to the 
tremendous voluntary guarding on the part of the veteran, 
which was out of proportion to what was found on X-rays 
and on objective findings such as no swelling.  Similarly, 
the prior VA orthopedic examination of March 1999 
indicated that the veteran overreacted with respect to his 
complaints of pain.  Consequently, the Board concludes 
that all reasonable development has been completed to the 
extent necessary given the cooperation of the veteran, and 
that no new examination is warranted in this case. 

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim, this Court 
has concluded that the VCAA does not apply).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.
Background.  Service connection was established for both 
low back strain and arthritis of the left knee by a 
December 1992 rating decision.  This decision also 
summarized the in-service treatment the veteran had 
received.  For example, it was noted that he was seen for 
a hyperextended left knee in May 1989, which he indicated 
happened a couple of months earlier, and that he was 
thought to have probable chondromalacia patella.  X-rays 
taken in June 1989 revealed mild degenerative spurring of 
posterior patella.  Regarding the low back, it was noted 
that he was treated for complaints of low back pain in 
January 1979, received physical therapy until February 
1979; that an April 1979 X-ray was normal, with tenderness 
at the L2-3 area with impression of probable fracture of 
vertical spine healed; he was treated for a catch in his 
back in December 1987, no trauma; and treated for low back 
pain in June 1992.  In addition, it was noted that X-rays 
taken in conjunction with a recent VA medical examination, 
performed in September 1992, showed early changes to the 
anterior margin where there was lipping and mild sclerotic 
change in the sacroiliac area.

The veteran initiated his current increased rating claims 
in February 1999.  The evidence submitted in support of 
his claim includes an April 1997 MRI report of the left 
knee which shows impressions of small joint effusion; mild 
degeneration of the posterior horn of the medial meniscus; 
and no significant internal derangement.  It is noted that 
this report was of record at the time of a February 1998 
Board decision which, among other things, denied the 
veteran's claim for a rating in excess of 10 percent for 
his left knee. 

The veteran subsequently underwent a VA orthopedic 
examination in March 1999, at which he reported that he 
had been to chiropractors since discharge, and that he 
averaged going to the chiropractor about once a month.  He 
also complained of pinching pain across his lumbosacral 
spine which radiated down into his left upper thigh, as 
well as some numbness in the posterior aspect of his right 
thigh on prolonged sitting.  In addition, he reported that 
his back pain was a daily occurrence which lasted anywhere 
from 15 minutes to 1 hour in duration, and was aggravated 
by wearing a belt with his trousers, but was relieved by 
Darvocet and bedrest.  Coughing and sneezing had no affect 
on his back pain.  Regarding his left knee, he reported 
that he had experienced left knee pain since service.  
However, it was noted that he brought the April 1997 MRI 
report of the left knee which read as "no significant 
internal derangement," and that, according to the note 
from the treating physician, he was advised to take 
nothing but over-the-counter medication for his left knee 
symptoms.  It was also noted that he had had no follow-up 
regarding his left knee since 1997.  Moreover, he 
complained of a burning, grinding pain in his left knee 
whenever he would bear weight on his left lower extremity, 
but he had no complaints of swelling, instability, 
locking, or crepitation.

Examination of the veteran's lumbosacral spine revealed it 
to be straight, and his pelvis and shoulders level.  His 
posture was found to be normal.  In addition, he was found 
to exhibit marked overreaction to palpation and jumped, 
jerked, and moaned aloud any time any area in the 
lumbosacral area was palpated.  Further, it was stated 
that there was really no localized tenderness, but he did 
exhibit skin tenderness.  Regarding range of motion, it 
was noted that he would forward flex only 20 degrees 
before complaining of pain.  His sciatic stretch test and 
Patrick's test were found to be normal, although it was 
noted that when these tests were made he overreacted by 
jumping and coming off the examining table.  Moreover, his 
reflexes and sensation were found to be intact throughout 
both lower extremities, as was his peripheral circulation.

Examination of the left knee revealed a normal contour.  
There was no evidence of any joint effusion.  However, it 
was stated that the veteran again overreacted to any 
palpation about the left knee.  Additionally, his Q angles 
were found to be normal.  Patella compression and patella 
apprehension sign were negative.  He was found to have a 
full range of motion about the left knee when distracted.  
Further, his collateral and cruciate ligaments were found 
to be intact.  There was no evidence of any quadriceps 
atrophy.  

Based on the foregoing, the examiner's diagnoses included 
pain, lumbosacral spine - no objective findings; and pain, 
left knee - no objective findings.

VA X-rays taken in conjunction with the March 1999 
examination reflect that the lumbosacral spine 
demonstrated good alignment with well-maintained vertebral 
heights and intervertebral disc spaces; no evidence of a 
fracture, dislocation, or arthritic changes; and that the 
sacroiliac and visualized hip joints appeared intact.  
Overall impression was negative lumbosacral spine.  
Similarly, X-rays of the left knee demonstrated no osseous 
abnormalities, no arthritic changes identified, that the 
joint spaces were well-maintained, and that there had been 
no change when compared to the previous films of the left 
knee conducted as part of the March 1997 VA medical 
examination.  Overall impression was negative left knee, 
no changes since March 1997.

Also submitted were private medical statements, both of 
which were dated in March 1999.  One statement from A. M. 
S., D.O., noted that the veteran had been under his care 
for "re-occurrent" back pain of his entire spine since 
July 1997, and that it had been treated with osteopathic 
manipulation.  It was also reported that diagnoses were 
acute dorsal strain, fibromyalgia, impingement syndrome of 
the right shoulder, and chronic low back pain.

The other private medical statement was from C. E. D., 
D.C., accompanied by treatment records dated from 1995 to 
1997.  Dr. D noted that he originally saw the veteran in 
February 1995 for injuries he sustained in an automobile 
accident in March 1994, as well as a chronic low back 
disorder.  Further, it was noted that his history included 
right upper back pain, right neck pain, bi-lateral knee 
pain, lower back pain, elbow pain, and migraine headaches.  
Initial examination of the low back showed tenderness, 
heat, edema, and fixation noted at L4.  Postural analysis 
revealed a high right iliam.  Moreover, it was noted that 
Kemp's orthopedic test was positive for eliciting pain.  
Additionally, it was noted that he had been treated for 
his low back from February 1995 through the present, and 
that it included specific spinal adjustments supported and 
supplemented with therapeutic modalities.  His current 
diagnosis included chronic recurring mild to moderate 
"chiropractic" subluxations of the lumbar spine with 
concomitant facet syndrome complicated by deep and 
superficial muscle spasms.  

An August 1999 private MRI report of the lumbar spine 
showed the vertebral bodies were well-maintained and 
aligned, with no pars defect or spondylolisthesis noted.  
There were mild degenerative changes present at L5-S1, as 
well as mild anterior compression seen at L1 which it was 
noted could be a normal variant.  In addition, it was 
noted that the bones were well mineralized, and that no 
compression deformities were seen.  Overall impressions 
were mild degenerative changes at L5-S1; and mild anterior 
compression of L1 which could be a normal variant.

In April 2001, the veteran underwent surgery on his left 
knee.  Specifically, he underwent left knee arthroscopy, 
partial medial meniscectomy; chondroplasty of the medial 
femoral condyle; excision of plica.  Post-operative 
diagnoses were left knee medial meniscus tear; 
chondromalacia grade IV of the medial femoral condyle, 2 x 
2 cm; and inflamed plica and fat pad.

At the November 2001 personal hearing, the veteran 
criticized the adequacy of the March 1999 VA examination.  
He also testified that his left knee was manifest by pain 
and burning sensation, that he used a cane, that it would 
click and feel like it popped out of joint or something, 
but that he was not on it enough to really make it swell 
up.  In addition, he took the medication Darvocet.  His 
April 2001 knee surgery was noted as well.  Regarding his 
back, he testified that he had a burning sensation with it 
as well, and that he did not wear a belt due to the pain.  
He testified that the pain sometimes radiated down his 
left leg, and that he tried not to bend over because it 
would pinch in that area.  

Additional VA and private medical treatment records were 
subsequently added to the record which, together, cover a 
period from 1997 to 2002.  In pertinent part, it is noted 
that various treatment records dated from 1999 to 2002 
note complaints of back pain on multiple occasions, with 
findings of muscle spasms especially at the L5-S1 level.  
Records from August 1999 also noted that, in addition to 
back pain, the right leg was numb, and that there was pain 
in the left leg.  The veteran's April 2001 left knee 
surgery was also noted on various occasion.  Follow-up 
records from May 2001 note that he presented full weight 
bearing with crutches, and that examination of the knee 
showed the wound to be clean and dry with sutures intact.  
He had no erythema or ecchymosis.  Neurovascular and 
sensation were intact, the calf was supple and nontender, 
and the pedal pulse was present.  Impression was status-
post left knee arthroscopy with partial medial 
meniscectomy and chondroplasty of the medial femoral 
condyle.

The veteran underwent a new VA orthopedic examination in 
November 2002, at which the examiner noted that the 
veteran's chart had been reviewed prior to the examination 
and summarized the contents thereof.  It was also noted 
that the veteran had a nonservice-connected right knee 
problem.  However, the veteran reported that, currently, 
his left knee bothered him more than the right, that the 
2001 left knee surgery had given him very little relief, 
that he used a cane because of both knees, and took 
Darvocet.  With respect to his low back, he reported that 
he had been going to a chiropractor since getting out of 
service.  It was also noted that a private MRI conducted 
in August 1999 showed mild degenerative disc disease at 
the L5-S1 level and possible small compression at the L1 
vertebrae.  Further, he reported that he had been going 
over the last year to a pain clinic, but that he had 
received no injections for his knees or back, took the 
medication Celebrex and Skelaxin, and had not had any 
surgery in the low back area.

Examination of the left knee reviewed no atrophy and no 
swelling.  The veteran was found to have a tremendous 
amount of voluntary guarding, and the examiner could not 
have him go for more than zero to 45 degrees, and he 
claimed severe pain over the medial side of his knee and 
could not flex it any further than this.  Similarly, the 
examiner stated that examination of the lumbosacral spine 
was met with severe difficulty because the veteran had 
guards, and while standing up would only flex forward to 
30 degrees and had no extensions of the spine.  Further, 
he had extremely limited attempts at right or left lateral 
bending because he reported he had too much pain.  It was 
also noted that he wore a corset.  The examiner stated 
that he would have tried to examine the veteran with the 
corset on, but that this did not help as far as having him 
move his back at all.  His reflexes were +1 at the knee 
and ankle areas, and equal bilaterally.  There was no 
obvious loss of muscle power in the lower extremity.  On 
laying down, the veteran reported he had to keep his right 
knee bent upwards in order to relax his back.  He had 
straight leg raising on the left which was negative, but 
he reported that he could not extends his right leg 
because of the back pain.

It was noted that X-rays were done on the left knee which 
revealed narrowing of the medial joint line on the 
weightbearing views indicating some mild to moderate 
degenerative changes of the left knee.  X-rays of the 
lumbosacral spine revealed maintenance of good 
intravertebral disc space with some osteophytes present 
over the anterior aspect of the L1 vertebrae with a 
straight lumbar spine otherwise.

In summary, the examiner stated that the veteran was 
impossible to examine as far as his back or his left knee 
because of tremendous voluntary guarding which was out of 
proportion from what could be found on X-rays and on 
objective findings such as no swelling.  The examiner 
reiterated that the veteran wore a corset, and even with 
the corset giving the veteran some support, it was 
impossible to give him a valid examination.  Therefore, 
the examiner did not feel that he had a valid examination 
either of the veteran's left knee or his low back.  
Further, the examiner stated that it would be a 
speculation to feel like the physical examination gave 
pertinent information regarding the status of the 
veteran's left knee or back area.  Although the examiner 
did feel that the veteran certainly had functional 
impairment, he could not determine how much of this was 
due to a pure physical problem and how much was due to 
psychophysiological overlay of this.  Consequently, the 
examiner thought it was as likely as not that the veteran 
was treated for left knee and some low back difficulty 
while in the military service, but that his severe 
complaints at this examination did not correlate well with 
the course of his problem in the military service as he 
was able to do his job there.  In addition, the examiner 
stated that it seemed to be a tremendous increase in the 
symptoms since leaving the military service, and that it 
was a speculation to try to determine the extent of the 
loss of motion due to the pain at this time.  Also, it was 
noted that the veteran was not working at this time, that 
he reported he could not work because of the condition of 
his pain, and that he was seen at the pain clinic but 
injection on one occasion had not helped his back.

Legal Criteria.  Disabilities must be reviewed in relation 
to their history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are:  interpreting reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture 
so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in 
favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 
38 C.F.R. § 4.7; and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 
38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Inquiry must also be made as to 
weakened movement, excess fatigability, incoordination, 
and reduction of normal excursion of movements, including 
pain on movement.  38 C.F.R. § 4.45.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's low back strain is rated under Diagnostic 
Code 5295, which provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent 
is provided.  When severe with listing of the whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a 
rating of 40 percent is provided.  38 C.F.R. § 4.71a.

The Board notes that, while it was contended at the 
November 2001 personal hearing that the veteran should be 
evaluated pursuant to Diagnostic Code 5293 for 
degenerative disc disease, service connection is not in 
effect for disc disease of the lumbar spine.  As such, the 
criteria for rating intervertebral disc syndrome found in 
Diagnostic Code 5293 are not applicable in the instant 
case.

With respect to the arthritis of the left knee, the Board 
notes that arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code.  When the limitation of 
motion of the specific joint is noncompensable under the 
appropriate Diagnostic Code a rating of 10 percent is 
available for each major joint or group of major joints 
affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited 
to 30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5261 provides for limitation of the 
extension of the leg.  When there is limitation of 
extension of the leg to 5 degrees, a zero percent rating 
is assigned; when the limitation is to 10 degrees, a 10 
percent rating is assignable; when the limitation is to 15 
degrees, 20 percent is assigned; when extension is limited 
to 20 degrees, 30 percent is assigned; when extension is 
limited to 30 degrees, 40 percent is assigned; and when it 
is limited to 45 degrees, 50 percent is assigned.  
38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.

The RO has also considered Diagnostic Code 5257, which 
provides that slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

The General Counsel for VA, in a precedent opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for 
a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited 
to 5 degrees or more) in order to obtain a separate rating 
for arthritis.  General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Where additionally 
disability is shown, a veteran rated under 5257 can also 
be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office 
are binding upon the Board.  38 U.S.C.A. § 7104.


Analysis.  In the instant case, the Board finds that the 
medical evidence tends to support an increased rating of 
20 percent for the low back strain, but that the 
preponderance of the evidence is against a rating in 
excess of 10 percent for arthritis of the left knee.

As an initial matter, the Board notes that the medical 
evidence on file shows that both the service-connected low 
back and left knee disabilities are manifested by painful 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the 
March 1999 VA orthopedic examiner indicated that the 
veteran overreacted regarding the level of pain he 
exhibited, and the November 2002 VA examiner stated that 
he had excessive guarding which was out of proportion to 
the objective findings.  In short, both examiners 
essentially found that the complaints of pain were out of 
proportion to the objective medical findings on 
examination.  Nevertheless, both these examination 
reports, and the other medical evidence of record, reflect 
that there is painful motion.

With respect to the low back strain, the treatment records 
from 1999 to 2002, as well as the March 1999 private 
medical statement from Dr. D, reflect that this disability 
is also manifested by muscle spasms, especially in the L5-
S1 area.  Granted, it was not explicitly stated that such 
spasms were present on extreme forward bending, nor is 
there objective evidence of loss of lateral spine motion, 
unilateral, in the standing position.  Nevertheless, the 
objective medical evidence of painful motion with muscle 
spasms does tend to indicate that the current severity of 
the service-connected low back strain more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5295.  Resolving all benefit of the doubt 
in favor of the veteran, the Board finds that he is 
entitled to the 20 percent rating under this Code.  See 
38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board further finds that nothing in the objective 
medical evidence supports a finding that the service-
connected low back strain is manifest by severe 
symptomatology with listing of the whole spine to the 
opposite side, nor positive Goldthwait's sign.  The Board 
is cognizant of the veteran's complaints on both the March 
1999 and November 2002 VA examinations that he had 
limitation of forward flexion and lateral motion due to 
his complaints of pain.  Further, the August 1999 private 
MRI report of the lumbosacral spine showed, among other 
things, degenerative changes present at L5-S1.  However, 
the degenerative changes were classified as mild and both 
the March 1999 and November 2002 VA examiners essentially 
found that the veteran's complaints of pain were out of 
proportion to the objective findings.  Under these 
circumstances, the Board concludes that the competent 
medical evidence does not show marked limitation of 
forward bending in a standing position, loss of lateral 
motion, narrowing or irregularity of the joint space or 
abnormal mobility on forced motion.  While osteoarthritic 
changes are apparent, it is not accompanied by loss of 
lateral motion. Accordingly, the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 
20 percent under Diagnostic Code 5295.  Further, taking 
into consideration all of the relevant clinical findings, 
to include the clear indication on not one but two VA 
examinations in March 1999 and November 2002 that the 
veteran's complaints of pain were out of proportion to the 
objective findings, the Board finds that the veteran's low 
back disability is not manifested by more than moderate 
limitation of motion of the lumbar spine.  Accordingly, a 
rating in excess of 20 percent is not warranted under 
38 C.F.R. § 4.71a, Code 5292.

Regarding the veteran's left knee, the Board finds that 
the objective medical evidence does not show limitation of 
motion to the extent necessary to warrant a rating in 
excess of 10 percent under Diagnostic Code 5260 or 5261.  
As already stated, both the March 1999 and November 2002 
VA examiners found that the complaints of pain were out of 
proportion to the objective findings.  Moreover, the 
November 2002 VA examiner stated, in essence, that it 
would be no more than speculation to express an opinion as 
to any additional impairment due to these complaints of 
pain.  Even taking into consideration the veteran's 
complaints of pain, the Board notes that the March 1999 VA 
examiner stated that there was full range of motion of the 
left knee when the veteran was distracted.  Further, the 
November 2001 VA examiner stated that the left knee motion 
was from zero to 45 degrees, which corresponds to the 
current rating of 10 percent under Diagnostic Code 5260.  
Accordingly, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent based upon limitation of motion.  

The Board also finds that, despite the veteran's testimony 
at his November 2001 hearing, there is no objective 
medical evidence that his left knee is manifest by 
recurrent subluxation and/or instability.  As such, he is 
not entitled to a compensable rating under Diagnostic Code 
5257.  Thus, it is axiomatic that he is not entitled to a 
separate rating thereof pursuant to VAOPGCPREC 23-97 and 
9-98.

In the absence of clinical evidence of weakness on motion, 
excess fatigability, or incoordination due to the 
veteran's service-connected low back or left knee 
disability, and with no objective evidence (e.g., atrophy) 
of additional functional limitation due to pain or flare-
ups of pain to a degree that supports ratings in excess of 
20 and 10 percent for the disabilities, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261, 5292, 5295; and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), is not warranted.  The Board again points 
to the March 1999 and November 2002 VA examiner's opinion 
that that the veteran's complaints of pain were out of 
proportion to the objective findings in support of this 
conclusion.

The Board also finds that the veteran's service-connected 
low back and left knee disorders demonstrate no more 
interference with employment than is contemplated by 20 
and 10 percent schedular ratings.  There is no evidence of 
frequent periods of hospitalization related to either 
disorder.  Therefore, the Board finds there is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment 
or frequent periods of hospitalization related solely to 
either service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral to the Chief 
Benefits Director of VA's Compensation and Pension Service 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996). 

For the reasons stated above, the Board finds that the 
veteran is entitled to a rating of no more than 20 percent 
for his low back strain, and that he does not meet or 
nearly approximate the criteria for a rating in excess of 
10 percent for his arthritis of the left knee.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the left knee claim, and it must be denied.  As 
the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating of 20 percent for low 
back strain is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

